DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-28 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blejde et al (US 2014/0261905).
Blejde shows the alloy claimed including an alloy strip with nickel Ni having 30-85 atom percent and chromium Cr having 0-45 atom percent that produces a tensile elongation of at least 30 % (see para [0008]-[0022]) wherein the alloy strip includes a combined atom percent of 100 percent, and the alloy having Ni at 55 atom percent and Cr at 45 atom percent when converted to weight percent respectively yields approximately 57 wt % of Ni and 42 wt % of Cr.
With respect to the recitation of using ASTM E8, it is noted that such recitation renders the claim as a product by process wherein the determination of patentability is based on the product itself and not on its method. MPEP 2113. 
It is also noted that claims 24 and 31 recite a roll compaction process wherein such recitation also renders the claims as the product by process claims wherein the patentability of the product does not depend on its method of production.
With respect to claims 25-28 and 32-35, Blejde shows the alloy composition of approximately 57 wt % of Ni and 42 wt % of Cr (totally 99 wt %) that overlaps the recited range of the nickel and chromium with the remaining 1 wt % being other elements including manganese and silicon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 and 30-35 are also alternatively rejected under 35 U.S.C. 103 as being unpatentable over Blejde et al (US 2014/0261905) in view of Siewert et al (US 5,837,969) or Ray (US 2005/0183797).
Blejde shows the alloy claimed including an alloy strip with nickel Ni having 30-85 atom percent and chromium Cr having 0-45 atom percent that produces a tensile elongation of at least 30 % (see para [0008]-[0022]) wherein the alloy strip includes a combined atom percent of 100 percent, and the alloy having Ni at 55 atom percent and Cr at 45 atom percent when converted to weight percent respectively yields approximately 57 wt % of Ni and 42 wt % of Cr. But, Blejde does not show using ASTM E8 for determining the tensile elongation. 
Siewert shows it is known to determine an alloy comprising nickel, chromium among other metals wherein the alloy metal is known to prepare a weld metal wherein the tensile strength and elongation is known to be determined by ASTM E8 (column 9, lines 40-43).
Ray also shows it is known to determine the tensile strength of an alloy metal that includes nickel and chromium by ASTM E8 (also, see par 0057 and 0130). 
In view of Siewert and Ray, it would have been obvious to one of ordinary skill in the art to adapt Blejde with the alloy strip whose tensile elongation and strength is determined by using ASTM E8 to assess its tensile or ductile strength for its desired applications as known in the art
It is also noted that claims 24 and 31 recite a roll compaction process wherein such recitation also renders the claims as the product by process claims wherein the patentability of the product does not depend on its method of production.
With respect to claims 25-28 and 32-35, Blejde shows the alloy composition of approximately 57 wt % of Ni and 42 wt % of Cr (totally 99 wt %) that overlaps the recited range of the nickel and chromium with the remaining 1 wt % being other elements including manganese and silicon.
Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blejde, or Blejde in view of Siewert or Ray as applied to claims 23 and 30 above, in view of Cheney (US 8,973,806) or Zvanut (US 3,848,109). 
Blejde shows the alloy trip but does not show the strip forming a sheath for a welding electrode.
Cheney or Zvanut shows it is known to provide an alloy that forms a tubular sheath for a welding electrode that is well known in the art of welding, and Cheney and Zvanut also show that the sheath is also formed of nickel-chromium alloy. 
In view of Cheney or Zvanut, it would have been obvious to one of ordinary skill in the art to adapt Blejde with the claimed alloy that forms a tubular sheath for a welding electrode that is well known in the art.
Claims 37, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Blejde et al (US 2014/0261905) in view Jech et al (US 5,993,731) and Frantz (US 4,158,719).
Blejde shows the method claimed including an alloy strip with nickel having 30-85 atom percent and chromium having 0-45 atom percent and that the alloy strip includes a combined atom percent of 100 percent (e.g., Ni being 55 atom percent and Cr being 45 atom percent when converted to weight percent respectively yields approximately 57 wt % of Ni and 42 wt % of Cr). But, Blejde does not explicitly show a powder discharge, roll compacting the power discharge to form a green strip, sintering the green trip of the alloy, and cold rolling and annealing the sintered strip to form the alloy trip. 
Jech shows it is known to form a metal alloy including metals selected from nickel and chromium among other metals that are roll compacted to form green compacts that are subsequently sintered. Also, see column 3, lines 42-52.  
Frantz also shows it is known to form a metal alloy containing nickel and chromium metal powders wherein the metal powders are compacted to form green preform which are sintered, cold rolled, and annealed to produce alloy strip. Also, see Abstract, and column 5, lines 31-65. 
 In view of Jech and Frantz, it would have been obvious to one of ordinary skill in the art to adapt Blejde with the claimed method of forming a roll compacted green strip that goes through the process of sintering, cold rolling, and annealing to form an alloy strip that is well known in the art.  
Claims 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Blejde in view of Jech and Frantz as applied to claims 37, 38, 40 and 41 above, and further in view of Cheney (US 8,973,806) or Zvanut (US 3,848,109). 
 Blejde in view of Jech and Frantz shows the alloy trip, but Blejde does not show forming a sheath for a flux cored welding electrode.
Cheney or Zvanut shows an alloy that forms a tubular sheath for a flux cored electrode that is well known in the art of welding, and Cheney and Zvanut also show that the sheath is also formed of nickel-chromium alloy. 
In view of Cheney or Zvanut, it would have been obvious to one of ordinary skill in the art to adapt Blejde, as modified by Jech and Frantz, with the claimed alloy that forms a tubular sheath for a flux cored electrode that is well known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,130,201 (hereinafter US ‘201). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘201 show the recited elements including the alloy comprising nickel and chromium claimed with its tensile elongation determined by ASTM E8, and the claimed method including the claimed alloy metals in power charge that is roll compacted to a green strip which is sintered, subjected to cold rolling and annealing to form the alloy strip. It is further noted that the more detailed claim scope of US ‘201 is also deemed to anticipate the broader claim scope of the pending application. All other claims are also shown or deemed obvious variants of the patented claims of US ‘201. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761